1                                                                                                                                  FILE COPY




CHIEF JUSTICE                                                                                                                     CLERK
JAMES T. WORTHEN                                                                                                                  CATHY S. LUSK
                                                 TWELFTH COURT OF APPEALS
JUSTICES
                                                                                                                        FILEDCHIEF
                                                                                                                               IN STAFF ATTORNEY
BRIAN HOYLE
GREG NEELEY
                                                                                                                 12th COURTMOF ARGARET HUSSEY
                                                                                                                                   APPEALS
                                                                                                                      TYLER, TEXAS
                                                                                                                  4/6/2015 7:10:51 AM
                                                                                                                      CATHY S. LUSK
           March 27, 2015                                                                                                 Clerk



           Ms. Lois Rogers
           District Clerk, Smith County
           Courthouse, Suite 204
           100 North Broadway Avenue
           Tyler, TX 75702-7201
           * DELIVERED VIA E-MAIL *

           RE:        Case Number:                            12-14-00340-CR, 12-14-00341-CR
                      Trial Court Case Number:                114-1136-14, 114-1137-14

           Style: Danzel Rashad Warren
                  v.
                  The State of Texas

           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above causes. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK


           By:_____________________________
              Katrina McClenny, Chief Deputy Clerk


           CC:      Mr. Michael J. West (DELIVERED VIA E-MAIL)
                    Mr. Austin R. Jackson (DELIVERED VIA E-MAIL)

           Mandate executed on __6TH day of ______APRIL__________, 2015.

           Brief explanation of action taken: ___SCANNNED____________________________________

           _____________LINDA RHYMES______________________________District/County Clerk

                           1517 WEST FRONT STREET  SUITE 354  TYLER, TX 75702  TEL: 903-593-8471  FAX: 903-593-2193
    Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandt and Wood Counties
                                                               www.12thcoa.courts.state.tx.us